Per Curiam.
Petitioner Committee on Professional Standards moves for an order *737disciplining respondent pursuant to section 806.19 of this court’s rules (22 NYCRR 806.19) by reason of his recent disbarment from the practice of law in the State of New Jersey. Respondent was admitted to the New Jersey Bar in 1973 and was admitted to practice in New York State by this court in 1984.
Respondent consented to disbarment by the Supreme Court of New Jersey upon his acknowledgement that he could not successfully defend himself against a charge of knowing misappropriation of client trust funds. Respondent has not appeared in opposition to the instant motion.
In view of respondent’s disbarment in the State of New Jersey for professional misconduct and his lack of opposition to the instant application, petitioner’s motion is granted. It is further determined that the ends of justice will be served by imposing upon respondent the same discipline in this State as was imposed in the State of New Jersey (see, Matter of Gerisch, 144 AD2d 101).
Respondent disbarred as an attorney and counselor-at-law in the State of New York, effective immediately. Mahoney, P. J., Casey, Yesawich, Jr., Mercure and Harvey, JJ., concur.